Title: To James Madison from Levett Harris, 1 January 1805
From: Harris, Levett
To: Madison, James


Sir,
St. Petersburg 1 January N.S. 1805.
My last respects were paid You 7 December, via Amsterdam accompanied by my report of the Trade of the last year. I this day was invited to an interview of the Prince de Czartoryski, when his Excelly handed me the inclosed two letters, one to the President from the Emperor the other from the Chancellor to the Secretary of State; he mentioned at same time that there were two formes of letters, adopted by his Majesty, one was used in State concerns only, and the other was employed in his Correspondence with sovereigns, which latter form served on this occasion.
The Prince mentioned that it was the intention of the Emperor to appoint a Consul, to reside with us, and he hoped, that it would be an acceptable measure to our Government.
I assured him it was one that would afford sincere gratification to the President, he replied that the opinions of the two Powers were consonnent on the utility of their relations.
I had been invited to a previous interview of the Minister of Commerce, who mentioned that as much alarm appeared to prevail in Europe on the subject of the yellow fever, he desired to obtain from me every information on the measures we had adopted in relation to our foreign Commerce, as it was probable some new regulations on this subject might be deemed necessary here, I gave him some particulars of our health laws & our proceedings in those cases, of which he has desired me to make him a written Communication.
As the summer here, is very short, it would be extremely injurious to our trade to meet with detentions, that in every respect are not warranted by circumstances, of this, I fully informed the Minister. I would therefore conceive it, Sir, highly necessary, in order to be prepared against the consequences of any regulation, that may be made here in this subject; for all our Ships clearing from the United States for the Baltic to be provided with Certificates of health. The Prince de Czartoryski also touched on this Subject, and desired me to furnish him with the particulars of our health Laws, as well as to procure for him those treatises of Celebrity, which had been written in America on the yellow fever. It would seem that Europe is threatened with more than a partial visitation of this afflicting malady two Ships, suspected of having it on board have entered the Baltic which has excited some alarm here, but it is impossible the infection can live in the cold of this Climate. I have the honor to be with the greatest respect Sir, Your most obedient Servant
Levett Harris
 